Exhibit 10.1

 

 


COLLECTIVE BARGAINING AGREEMENT

 

 


BETWEEN

 

 

PNGI CHARLES TOWN GAMING LIMITED LIABILITY COMPANY

 

 

and

 

 

WEST VIRGINIA UNION OF MUTUEL CLERKS, LOCAL 553

SERVICE EMPLOYEES INTERNATIONAL UNION, AFL-CIO

 

 

JANUARY 1, 2006 - DECEMBER 31, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article Number

 

Subject

 

Page

 

 

 

 

 

1

 

RECOGNITION

 

3

 

 

 

 

 

 

 

2

 

Term of Agreement

 

4

 

 

 

 

 

 

 

3

 

Wages and Other Rates

 

4

 

 

 

 

 

 

 

4

 

New Jobs

 

6

 

 

 

 

 

 

 

5

 

Union Security

 

7

 

 

 

 

 

 

 

6

 

Seniority

 

9

 

 

 

 

 

 

 

7

 

Leave of Absence

 

14

 

 

 

 

 

 

 

8

 

Discharge

 

15

 

 

 

 

 

 

 

9

 

Grievance Procedure

 

17

 

 

 

 

 

 

 

10

 

Military Service

 

17

 

 

 

 

 

 

 

11

 

Shortages and Overages

 

18

 

 

 

 

 

 

 

12

 

Exclusions

 

18

 

 

 

 

 

 

 

13

 

No Strike or Lockout

 

19

 

 

 

 

 

 

 

14

 

Notice

 

20

 

 

 

 

 

 

 

15

 

Management’s Prerogatives

 

21

 

 

 

 

 

 

 

16

 

Funeral Leave

 

22

 

 

 

 

 

 

 

17

 

Technological Displacements

 

22

 

 

 

 

 

 

 

18

 

Uniforms

 

22

 

 

 

 

 

 

 

19

 

Severability

 

23

 

 

 

 

 

 

 

20

 

Pension Plan

 

24

 

 

 

 

 

 

 

21

 

Vacations

 

24

 

 

 

 

 

 

 

22

 

Sunday Racing

 

24

 

 

 

 

 

 

 

23

 

Video Lottery Agreement

 

25

 

 

 

 

 

 

 

24

 

Employee Benefits

 

25

 

 

 

 

 

 

 

25

 

Joint Labor Management Committee

 

25

 

 

 

 

 

 

 

Schedule A

 

Wage Schedule

 

28

 

 

2

--------------------------------------------------------------------------------


 

AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 1st day of January, 2006, by
and between PNGI CHARLES TOWN GAMING LIMITED LIABILITY COMPANY, or its
successors (hereinafter referred to as “EMPLOYER”) and the WEST VIRGINIA UNION
OF MUTUEL CLERKS, LOCAL 553, SERVICE EMPLOYEES INTERNATIONAL UNION, AFL-CIO, or
its successor (hereinafter referred to as “UNION”).

 


PREAMBLE

 

The general purpose of this Agreement is to set forth terms and conditions of
employment, and to promote orderly and peaceful labor relations for the mutual
interests of Employer, the Employees and Union.

 

The parties recognize that the success of Employer and the job security of the
Employees depend on Employer’s success in offering and marketing quality
thoroughbred and simulcast racing programs.

 

To these ends, Employer and Union encourage to the fullest degree friendly and
cooperative relations between their respective representatives at all levels and
among all Employee’s, whether or not covered by this Agreement.

 

ARTICLE 1 - RECOGNITION

 

1.1                                 The Employer hereby recognizes the Union as
the exclusive bargaining representative with respect to wages, hours and other
conditions of employment for all Employees of the Employer who are employed at
the PNGI Charles Town Gaming Limited Liability Company, in the Pari-Mutuel
Department, and the Jockey-Valets, excluding the Mutuel Manager, Assistant
Mutuel Manager, Office Manager, Head Cashier, Assistant Head Cashier, Porter,
Auditor, Data Processing Employees and all Supervisory and Security Personnel.
At all times mentioned

 

3

--------------------------------------------------------------------------------


 

herein, “Employee” shall mean only those Employees who are members in good
standing of the Union and there shall be no distinction between “live racing”
mutuel employees and simulcast mutuel employees. This Agreement shall apply to
existing job classifications set forth in Schedule A hereof and, in addition to
the exclusions set forth above, shall not apply to new job classifications
established by the Employer, except as specifically herein provided.

 

ARTICLE 2 - TERM OF AGREEMENT

 

2.1                                 This Agreement shall be effective as of the
1st day of January, 2006, and shall continue in force and effect until midnight,
December 31, 2010; and from year to year thereafter, unless either party, at
least sixty (60) days prior to said termination date, or prior to sixty (60)
days before the end of any subsequent term, gives written notice to the other to
terminate this Agreement. In the event that such notice is given, negotiations
shall be opened not less than sixty (60) days prior to the expiration date of
this Agreement, or any subsequent anniversary date.

 


ARTICLE 3 - WAGES AND OTHER RATES

 

3.1                                 Effective January 1, 2006, all Employees
covered by this Agreement shall receive a retroactive across-the-board wage
increase effective July 1, 2005 as follows:  Mutuel Clerks, $5.00; Jockey
Valets, $7.00.

 

3.2                                 WAGES. Beginning January 1, 2006, the wages
of pay for each classification effective during the term of this Agreement shall
be as set forth on Schedule A attached hereto.

 

3.3                                 The rates of pay set forth in Schedule A
shall be paid for each race day which consists of five hours worked. Pay will be
in fifteen (15) minute increments after five (5) hours.

 

3.4                                 Unless notified by the Employer at least one
hour prior to the scheduled reporting time that there is no available work, an
Employee who reports for work shall receive ten dollars

 

4

--------------------------------------------------------------------------------


 

($10.00). This notification may, at the Employer’s option, be by way of an
automated phone line message. If the Employer exercises this option and installs
the automated phone line, it shall be the obligation of each Employee to call
and check the automated phone line to determine if they should report to work.

 

3.5           Overtime records shall be maintained by the Employer and the
Employer will make each employee’s overtime records available to such employee
for payroll verification purposes.

 

3.6                                 All Jockey-Valets shall receive for each
racing day consisting of at least eight (8) races but not more than ten
(10) races, his/her normal daily rate. For all races in excess of ten (10), each
valet shall receive pay equal to one and one quarter (1.25) times his/her
regular pay. Said pay shall be calculated by dividing the base pay by ten
(10) and multiplying the product of that calculation by one and one quarter
(1.25) times for each race after ten (10).

 

3.7                                 All Mutuel Clerks covered by this Agreement
shall receive Ten Dollars ($10.00) per day extra pay for work performed on the
day of the West Virginia Breeders Classic race, the National Breeders Cup day
and Triple Crown series, each of which consists of a five (5) hour shift.

 

3.8                                 For a racing program which runs in excess of
six (6) hours, an Employee shall receive pay at one hundred twenty-five percent
(125%) of the normal rate for all hours worked in excess of six (6) hours, said
pay for work over six (6) hours to be calculated in fifteen (15) minute
increments.

 

3.9                                 In light of the elimination of the money
room bargaining positions, the two (2) employees who had been employed in the
money room will receive no decrease in their level of pay even though they
may have taken positions having a lower pay grade. Their wage rates at their
former money room pay level will remain in effect and will be frozen until the
remainder of the bargaining unit employees wages catch up with them at their pay
grade.

 

5

--------------------------------------------------------------------------------


 

3.10                           Self-Service Machines – In accordance with the
terms of the prior agreement between the parties, as of January 1, 2005, the
Employer had the right to use self-service machines until the handle on the
self-service machines exceeds thirty percent (30%) of the total handle for every
day during  the meets. Commencing July 1, 2005, and then each January 1
thereafter during the five-year term of this Agreement, the 30% of total handle
cap on the use of self-service machines will be increased by 4% (July 1, 2005 –
34%; January 1, 2006 – 38%; January 1, 2007 – 42%; January 1, 2008 – 46%, and
January 1, 2009 – 50%) ending at 50%. Review of the self-service handle shall be
done on a quarterly basis and will be based on the average handle over the
quarter. In the event the applicable self-service cap is exceeded, Employer
agrees to assign more employees to teller terminals so as to keep the use of
self-service machines at the applicable cap or less. The Employer shall have the
sole right to determine the number of additional employees needed to comply with
this provision. Terminal Operators hired prior to September 10, 1997, will not
be displaced due to technology.

 


ARTICLES 4 - NEW JOBS

 

4.1                                 The Employer shall have the right to create
any new Union job classification in any department covered by this Agreement
which it deems appropriate and establish the rate of pay to be given such new
classification, provided, however, that the Employer, prior to the effective
date of such new job classification, shall meet with the Union to discuss such
new job classification and the proposed rate of pay. If there is no agreement on
the rate of pay for such new job classification within sixty (60) calendar days
of such first meeting, such dispute shall, at the option of either party, be
submitted to arbitration pursuant to the provisions of ARTICLE 9 -  GRIEVANCE
PROCEDURE.

 

4.2                                 The Employer shall have the right to start
operating under such new job classifications and continue to operate the same at
the rates established by the Employer until agreement with the Union can be
reached, or until the decision of the arbitrator is received. If the Employer is
ordered to pay a higher rate by an arbitrator, or by agreement between the
parties, all such

 

6

--------------------------------------------------------------------------------


 

increases shall be made retroactive to the first day of hire of all Employees in
such new job classifications.

 

4.3                                 All new jobs created by the Employer under
this Article 4 shall be posted and filled by bidding as is provided for the
filing of permanent job vacancies in ARTICLE 6 -  SENIORITY.

 

4.4                                 In the event that any additional new or
alternative forms of gambling are conducted by or at PNGI CHARLES TOWN GAMING
LIMITED LIABILITY COMPANY, limited to off-track wagering and telephone account
wagering, all jobs created as a result of this new gambling will be Union jobs
and assigned by the provisions of ARTICLE 6 -  SENIORITY.

 


ARTICLE 5 - UNION SECURITY

 

5.1                                 All new employees (employees hired on or
after January 1, 2001) included in the bargaining unit covered by this Agreement
shall be considered probationary employees until they have worked forty-five
(45) programs at the PNGI Charles Town Gaming Limited Liability Company. During
an employee’s probationary period of employment, the Employer may terminate such
probationary employee at the Employer’s sole discretion and such termination
shall not fall within the Grievance Procedure as provided by Article 9.

 

Any employee who is a member of the Union on the effective date of this
Agreement shall be required, as a condition of employment, to remain a member of
the Union. Any other employee, excluding Jockey Valets, shall be required, as a
condition of employment, to become and remain a member of the Union upon the
completion of twenty (20) days or more of work, and in the case of Jockey Valets
upon the completion of working fifty (50) live racing days, regardless of the
number of years it takes to accumulate such twenty (20) or fifty (50) days, as
applicable. No full-time employee who is employed on a regular basis shall be
required to join the Union until he/she has worked twenty (20) days and in the
case of Jockey Valets until he/she has worked fifty (50) live racing days.

 

7

--------------------------------------------------------------------------------


 

5.2                                 The Employer may hire new Employees from any
source, however, it agrees that it will not discriminate against Union members,
if they are qualified. Management’s decision on qualifications and whether such
applicant is satisfactory, shall be binding on all parties.

 

5.3                                 The Union agrees that all Employees included
in the bargaining unit covered by this Agreement shall be admitted to membership
in the Union upon application and tender of regular dues and initiation fees
which uniformly apply to all members of the Union at such time.

 

5.4                                 The Employer agrees to deduct Union dues and
initiation fees from the wages of Employees who authorize such deductions in
writing pursuant to a procedure and on a form mutually acceptable to the
Employer and the Union. In the event any Employee shall become delinquent in the
payment of dues, regular initiation fees and assessments and fines which 
universally apply to all members of the Union, and the Union shall give written
notice of such delinquency to the Employer; then and in that event, the Employer
shall discharge such Employee, if the Employee has not paid such delinquency
within five (5) days from the receipt of such written notice to the Employer.

 

5.5                                 The Union will defend, indemnify and save
harmless the Employer herein against all claims, demands, liabilities and
disputes that may arise out of or by reason of any action taken or not taken by
the Employer at the request of the Union, for the purpose of complying with any
of the provisions of this section. The Employer will defend, indemnify and save
harmless the Union and each of its members against any and all claims, demands,
liabilities and disputes that may arise out of or by reason of any action taken
or not taken by the Union or any of its members at the request of the Employer,
for the purpose of complying with any provision of this Contract.

 

5.6                                 The President, Business Agent or other
authorized representatives of the Union, not to exceed three (3) in number,
shall have access to the Employer’s plant during the race meetings, for the
purpose of adjusting grievances, investigating working conditions and carrying
into effect

 

8

--------------------------------------------------------------------------------


 

the provisions of this Agreement, but such access shall be set at such times and
places and in such manner which will not interfere with the regular duties of
the Employees or other operations of Employer’s business.

 

5.7                                 The Employer shall provide office space at
the track for the Union for the purpose of conducting Union business. In the
event of a redesign or reconfiguration of the facility, the Employer shall have
the option of providing substitute office space of a size and location
comparable to the office space provided for the Union as of the effective date
of this Agreement. The office space so provided shall not be open, for any
purpose, during the normal working hours, unless such use is specifically
approved by the Employer and shall not be used at any time as a break room.
Employees on duty will also be prohibited from performing union work while on
duty. The exception to this restriction is that an employee who is scheduled for
a disciplinary interview will be entitled to have a Union representative present
upon request as provided by the federal Weingarten doctrine which provides union
representation during an investigatory interview if an employee has a reasonable
belief that discipline or other adverse consequences may result from what he or
she says.

 


ARTICLE 6 – SENIORITY

 

6.1                                 The Employer believes in and will continue
to practice the principles of seniority. Except as hereinafter provided, in all
cases of promotions, filling of permanent or temporary vacancies, permanent or
temporary transfers, and increase or decrease of work force, the Employer will
take  into consideration an Employee’s seniority and ability to perform the
work. In determining an Employee’s ability to perform the normal requirements of
the new job, consideration will be given to job experience, related job
experience, education and/or ability and the legal requirements mandated by the
Americans with Disabilities Act. However, it is recognized that in making
promotions to jobs higher up in a line of progressions requiring supervisory
qualifications, leadership must also be considered a factor of ability. When all
the factors that constitute ability to perform the work are relatively equal,
then seniority shall prevail.

 

9

--------------------------------------------------------------------------------


 

The following job classification shall be filled in the discretion of the
Employer on the basis of seniority as primary determinative factor and ability
to perform the work as a secondary determinative factor: extra duty jobs and
dedicated or special windows.

 

6.2                                 Subject to the provisions of this Article,
seniority, as of the effective date of this Agreement, shall be based on the
length of continuing employment at the track from the date of hire (track
seniority), which seniority shall be used in establishing seniority in each of
the following departments of the Employer:

 

(A)                              Pari-Mutuel Department

 

(B)                                Jockey-Valets Department

 

6.3                                 There shall be the following two seniority
lists which shall be maintained by the Employer:

 

(A)                              Full time Employees including full time extra
Employees

 

(B)                                Part time Employees

 

Full time Employees are those Employees who hold specific job positions and work
regularly from Monday through Sunday; however, Sunday work is optional for all
Employees who worked for Shenandoah Downs or Charles Town Races, Inc. prior to
January 1, 1979 and who since said date have continuously worked for Charles
Town Races, Inc. and PNGI Charles Town Gaming Limited Liability Company through
the date of this contract, and failure of any such Employee to work on Sunday
shall not adversely affect his/her seniority or his/her status as a full time
Employee. Full time extra Employees are those full time Employees who fill in
for full time Employees on any day between Monday and Thursday and who may fill
in for absent full time Employees on Fridays, Saturdays, Sundays and holidays,
if such vacancies are not filled by part time Employees on these days. Part time
Employees are those Employees who work Friday, Saturdays, Sundays and holidays.
Said lists when prepared, shall include, by date of hire, all Employees of the
track who were employed by either Shenandoah Downs or Charles Town Races, Inc.
The Employer shall maintain the two (2) seniority lists set forth above and
shall update each list at the beginning of each racing year (season). Prior to
the first race day of each

 

10

--------------------------------------------------------------------------------


 

year, each Employee who is entitled to make such a selection shall designate in
writing whether such Employee will be a full time Employee, a full time extra
Employee or a part time Employee and such Employees shall continue in such
designated category and in the position held by them at the beginning of such
race year unless his/her category and position is otherwise changed as provided
in this Agreement. All selections become final after 30 days from the date
selection card was signed.

 

6.4(A)               In order to maintain status as a full time Employee, each
such Employee must work each year a number of days equal to seventy-five percent
(75%) of the total days scheduled for live racing programs at the PNGI Charles
Town Gaming Limited Liability Company, and may not miss or be absent more than
five (5) Saturdays or five (5) Sundays during any one calendar year; provided,
however, that any Employee who has maintained continuous employment at the PNGI
Charles Town Gaming Limited Liability Company, or its predecessor, Charles Town
Races, Inc., since January 1, 1979, shall not be penalized hereunder if such
Employee misses five (5) or more Sundays, except for those Employees that commit
to work on Sundays and so indicate on their selection cards. If a full time
Employee is designated as a full time extra, each year such person must report
to the track each race day at the specified reporting time at least a number of
days equal to seventy-five percent (75%) of the live racing program in order to
maintain status as a full time extra Employee. Death in the family, documented
accidental injury or illness to Union employees or an immediate family member
will not count toward Saturday and Sunday absences.

 

6.4(B)                 In order to maintain status as a part time Employee, each
such Employee must report for work each Friday, Saturday, Sunday and holiday
program, or each Saturday, Sunday and holiday program (as specified by the
Employee on their availability card) at the PNGI Charles Town Gaming Limited
Liability Company. Any part time Employee who fails to work each such specified
day and such absence is not excused by the Employer, shall not earn or accrue
seniority for the year in which such absences occur. If any Employee, whether
regular or part time, reports to work, and has not been notified not to report
for work as specified in Paragraph 3.4 of

 

11

--------------------------------------------------------------------------------


 

Article 3, such Employee shall be considered, for the purpose of seniority, to
have worked that day. Full time employees and part time Employees shall receive
premium pay (time and one-half) for all hours worked on Sundays, Memorial Day,
July 4, Labor Day, Thanksgiving, Christmas Eve and New Year’s Day. To be
eligible for premium pay on Sundays, Memorial Day, July 4, Labor Day,
Thanksgiving, Christmas Eve and New Year’s Day, an employee must work his/her
regular scheduled working day before the Sunday, Memorial Day, July 4, Labor
Day, Thanksgiving, Christmas Eve and New Year’s Day and his/her regular
scheduled working day after if it is the day after Sunday, Memorial Day, July 4,
Labor Day, Thanksgiving, Christmas Eve and New Year’s Day. If a holiday falls on
Sunday, premium pay will be paid on the Monday on which that holiday is
celebrated; however there shall be no stacking of premium pay. Excused absences
will count, for purposes of this paragraph, as if that day was a work day. The
Employer shall not unreasonably refuse to grant an excused absence.

 

6.5                                 An Employee shall lose all his accrued
seniority in the event such Employee:

 

(A)                              Voluntarily quits or is discharged for cause.

 

(B)                                Fails, after a lay-off or the commencement of
any racing meet, to report for work for two (2) consecutive racing days after
being notified to do so, unless such Employee notifies the Employer, in advance
of such reporting date, that such Employee intends to be absent and presents an
acceptable reason for such absence.

 

(C)                                Is absent from work for any reason whatsoever
for three (3) working days without the approval of the Employer.

 

(D)                               An Employee shall earn no seniority in any
year in which he fails to work a number of days equal to seventy-five percent
(75%) of the total days scheduled for live racing programs, as provided, in
Paragraph 6.4(A) of this Article.

 

This requirement is based on racing programs being conducted on Sundays,
holidays and one weekday each week during daytime hours and all other days
during night-time hours. If racing programs are conducted on more than one
weekday (except holidays) in any week during daytime hours, then the 75%
rule shall not apply to any such weekday daytime programs in excess of one in
any one week.

 

12

--------------------------------------------------------------------------------


 

6.6                                 Permanent Vacancies -  Notwithstanding any
provision contained in this Agreement to the contrary, in the event a vacancy
occurs in a regular permanent job, the Employer in its sole discretion shall
determine if such a vacancy shall be filled. In filling such vacancy, the
Employer shall comply with the provisions of Subsection 6.1 of this Article and
shall select the eligible and qualified Employee from within the department
where the new job or permanent vacancy occurs on the basis of track seniority.
If such position or vacancy is not filled from within the department in which it
occurred, it may be filled by an eligible and qualified Employee from other
departments on the basis of track seniority. The senior eligible Employee
bidding on such job, if qualified, shall be given a trial period on such new job
of one (1) to five (5) days as management sees fit. In the event management does
not deem such Employee properly qualified to perform such job, then after a
trial period ranging in management’s discretion from one (1) to five (5) days,
management shall have the sole discretion to return such Employee back to his
former job, in which event, the next senior qualified eligible Employee who
shall bid for such job shall be given a like trial. When an Employee is
transferred to another job, classification or department as a result of job
bidding, such transfer shall be permanent. The Employer shall have the right to
remove an Employee from any Department because of lack of work, but must honor
reverse seniority when doing so. Such Employees so removed may bid for another
job for which such Employee is eligible and qualified at the track on the basis
of track seniority.

 

6.7                                 Temporary Transfers - The filling of all
temporary vacancies shall be in accordance with the seniority provisions of this
contract, if such temporary vacancy does not continue for more than fifteen (15)
working days. If such continues for more than fifteen (15) working days,
Employees shall bid on that job on a temporary basis in the same manner set
forth in the Subsection 6.6 of this Article VI for bidding on permanent
vacancies. Upon the return of the absent Employee, the Employee who bid on that
temporary vacancy shall return to his or her former position and the returning
Employees shall fill his or her regular position. An Employee who is transferred
from his or her regular job to fill a temporary vacancy not lasting more than
fifteen (15) days, shall be paid his or her regular rate, unless the job to
which he or she is

 

13

--------------------------------------------------------------------------------


 

transferred pays a higher rate, in which case the higher rate shall be paid. Any
full time extra Employee who fills a temporary vacancy shall be paid the rate
for such vacant position. If an Employee bids on a temporary vacancy after the
said fifteen (15) day period, such Employee shall be paid the rate for such
vacancy while he or she is temporarily filling that position. Upon that
Employee’s return to his or her regular job, he or she shall be paid the regular
rate for his or her regular job.

 

6.8                                 Lay-Off - It is agreed that while the
determination whether or not there should be lay-offs is the sole prerogative of
the Employer, should a reduction in force be necessary, lay-offs will take place
in the reverse order by track seniority applied within the department affected.
In the event that rehiring takes place, the Employees shall be recalled to work
in accordance to their track seniority within the department affected.

 


ARTICLE 7 - LEAVE OF ABSENCE

 

7.1                                 An Employee shall not be granted a leave of
absence without prior consent of the Employer, which consent shall not be
arbitrarily withheld. Such leave of absence granted the Employee shall not cause
him to lose any prior seniority rights. Leaves of absences will be approved by a
Committee consisting of the Mutuel Manager, a Management designee selected by
the Mutuel Manager, two (2) members selected by the Union and the General
Manager who will vote only in the event of ties.

 

7.2                                 The Employer shall notify the Union of all
requests for leaves of absence and shall give the Union a reasonable opportunity
to make any comments in regard to such request as it desires prior to the
effective date of such leave. However, the Employer’s decision on such request
shall be final.

 

7.3                                 All requests for a leave of absence shall be
first considered under the Federal Family and Medical Leave Act. Employees
may receive for their own serious health condition, as defined under the Family
Medical Leave Act, up to a total of four (4) months of unpaid leave, which
includes twelve (12) weeks of Federal Family Medical Leave. Notwithstanding any
provision to the contrary in this Article 7, no leave of absence shall be
granted to any Employee for the purpose of accepting full time employment
elsewhere.

 

14

--------------------------------------------------------------------------------


 

7.4                                 An Employee’s seniority status and date
shall not be affected by absence from work on account of:

 

(A)                              Family Medical Leave of up to four (4) months.

 

(B)                                Injury covered by State Workers’ Compensation
Law.

 

(C)                                Time spent on approved leave of absence for
service in the Armed Forces of the United States, provided the Employee returns
to Employer’s service within the time frame provided under the Uniformed
Services Employment and Reemployment Rights Act of 1994.

 

(D)                               Service as a regularly impaneled member of a
State or Federal Jury.

 

(E)                                 Layoff, provided he is reemployed by
Employer within a period of one month after being recalled following such
layoff.

 

(F)                                 A regularly approved leave for reasons other
than sickness, occupational injury, jury duty or military service, provided such
personal leave of absence does not exceed one month in length.

 

(G)                                A regularly approved leave for full time
employment as an officer or agent of Union, provided such leave does not exceed
one month in length.

 

Employees granted leave of absence for any of the foregoing reasons will not
accrue further seniority during the term of the leave of absence. In the event
of a dispute, the decision of the Leave of Absence Committee will be final.

 


ARTICLE 8 – DISCHARGE

 

8.1                                 No employee shall be discharged or displaced
except for just cause.

 

8.2                                 Within two (2) working days or seventy-two
(72) hours, whichever is shorter of any discharge, the Employer shall notify, in
writing, the Union and the Employee affected as to the reason for such
discharge. In the event the Union disputes such discharge, the matter shall be
submitted to arbitration in accordance with Article 9 herein. The arbitrator
shall have the authority to make the final determination of such dispute and in
the event he finds such discharge to have been improper, he may order
reinstatement or such other remedies as he deems appropriate, including awarding
back pay and benefits. The Employer agrees that it will cooperate with the Union
to expedite the submission of any disputed discharges to an arbitrator

 

15

--------------------------------------------------------------------------------


 

and, if the arbitrator agrees, upon the Union’s request, to accept an oral
ruling from the arbitrator at the conclusion of the hearing.

 

8.3                                 It is agreed that discharge for dishonesty,
pilferage, bellringing or discharge of an Employee for leaving his or her post
or work place and engaging in physical and/or oral confrontation with any member
of the public, including friends, spouses, relatives or another Employee of the
Employer shall not be subject to the grievance procedure provided herein.

 

Employees discharged or disciplined for use of alcohol or drugs or being under
the influence of alcohol or drugs while on duty or for dishonesty, pilferage or
bellringing, shall be entitled to arbitrate only the question of their guilt or
innocence. If found guilty, the arbitrator must confirm the remedy imposed by
the Employer.

 

8.4                                 It is agreed that any Employee who shall be
denied bonding coverage by the Employer’s bonding company or whose bond shall be
revoked for any reason, shall be dismissed. Such discharge shall not be subject
to the grievance procedure and shall be final. If, subsequent to such refusal to
bond or revocation of bond, the bonding company shall agree to bond such
Employee or to cancel such revocation and reinstate said bond, such Employee
shall be entitled to be reemployed in accordance with his or her seniority as of
his or her termination date, but without back pay or benefits and such person
shall lose his or her seniority for such period when the bond was denied or
revoked.

 

8.5                                 The Employer recognizes the principles of
progressive discipline. The employer agrees to delete written reprimand letters
from an employee’s file one year after the date of the reprimand letter.

 

16

--------------------------------------------------------------------------------


 


ARTICLE 9 - GRIEVANCE PROCEDURE

 

9.1                                 In the event that any dispute or controversy
shall arise during the life of this Agreement as to the interpretation or
application of this Agreement or any part thereof, it shall be handled in the
following manner:

 

STEP 1.       The aggrieved Employee or any authorized representative of the
Union shall first discuss the grievance with the company supervisor or
representative within ten (10) calendar days of the event resulting in a dispute
or controversy.

 

STEP 2.       In the event the grievance is not resolved at that level, then a
representative of the Union shall meet with an officer or duly designated
representative of the Employer within ten (10) calendar days of such first
meeting and a written decision is to be rendered by management within ten
(10) days of the Step 2 meeting.

 

STEP 3.       If no satisfactory settlement is reached within ten (10) calendar
days of the meeting in Step 2, then either party may submit the grievance to
arbitration. Any grievance not carried to the next step of the grievance
procedure within the prescribed time limits shall be automatically waived and
considered resolved upon the basis of management’s last response. The time
limits as set forth above may be extended by the mutual agreement of the parties
in writing. Any dispute arising under this Agreement may be submitted to
arbitration, provided, however, that the arbitrator shall have no authority to
alter the terms of this Agreement. In the event a grievance is submitted to
arbitration, the arbitrator will be selected from a list supplied from the
Federal Mediation and Conciliation Service and the arbitration shall be
conducted under the rules and regulations of the Federal Mediation and
Conciliation Service then in effect. The costs of any such arbitration shall be
borne equally between the Union and the Employer.

 


ARTICLE 10 - MILITARY SERVICE

 

With respect to the reemployment of Employees who have been or shall be inducted
into the Armed Forces of the United States, the Employer shall comply with its
obligation as provided in the Uniformed Services Employment and Reemployment
Rights Act of 1994.

 

17

--------------------------------------------------------------------------------


 


ARTICLE 11 - SHORTAGES AND OVERAGES

 

11.1                           Each Employee shall be financially responsible
for his or her shortages and the liability therefor shall be determined by the
Employer. All shortages shall be paid at reporting time the following day,
unless otherwise provided by the Employer. Failure to pay such shortages shall
result in the suspension of the Employee.

 

11.2                           The Employer shall maintain an accounting of all
overages and shortages for each Employee affected and such accounting shall be
made available for inspection by each Employee affected at all reasonable times.
Employees shall be credited with the total amount of overage in their respective
accounts on the last day of each meet up to the total amount of shortages which
they may incur on that day.

 

11.3                           If it appears to the Employer’s satisfaction that
a tote machine malfunction caused an Employee shortage, the Employee shall not
be responsible for the shortage.

 

11.4                           Employees will be permitted to continue to use a
self audit procedure during their work shifts so long as the use of that
function does not become “excessive” and diminish work time. The negotiated
definition of “excessive” by the parties was that access by an employee of that
function any more than five (5) times per shift would result in a progressive
disciplinary action being taken against an employee.

 


ARTICLE 12 – EXCLUSIONS

 

12.1                           The Employer and the Union agree that Employees
not covered by this Agreement can continue to perform the normal work that they
performed heretofore, some of which may be work which is also performed by
members of this unit, provided, however, that the Employer

 

18

--------------------------------------------------------------------------------


 

shall not use excluded Employees to do regular journeyman work so as to replace
or displace the regular Employees within the bargaining unit.

 

12.2                           The Employer agrees that if a regular job is open
and available at the beginning of the program prior to the first race and
Management wishes that job to be performed during that program, then an
additional Employee shall be assigned. If a job should become open after the
first race begins and no Union Employee is available, or in the event of an
emergency, then excluded Employees, including supervisors, may perform that
work.

 


ARTICLE 13 - NO STRIKE OR LOCKOUT

 

13.1                           During the term of this Agreement, the Union
agrees on behalf of itself and each of its members  that there shall be no
authorized strike of any kind and there shall be no boycott, picketing, work
stoppage, slowdown or any other type of organized interference, coercive or
otherwise with the Employer’s business or with third parties having business
with the Employer.

 

13.2                           In the event any violation of the previous
paragraph occurs which is unauthorized by the Union, the Employer agrees that
there shall be no liability on the part of the International or Local Union or
any of their officers or agents, provided that in the event of such unauthorized
action the Union first meets the following conditions:

 

(a)                                  The Union shall declare publicly that such
action is unauthorized by the Union, if requested to do so by the Employer.

 

(b)                                 The Union shall promptly order its members
to return to work, notwithstanding the existence of a picket line, if requested
to do so by the Employer.

 

(c)                                  The Union shall not question the
unqualified right of the Employer to discipline or discharge Employees engaging
in, participating in, or encouraging such action, unless the action by the
Employer is unlawful or discriminatory. It is understood that such action on the
part of the Employer shall be final and binding upon the Union and its members,
and shall in no case be construed as a violation by the Employer of any
provision of this Agreement,

 

19

--------------------------------------------------------------------------------


 

unless the action by the Employer is discriminatory. However, an issue of fact
as to whether or not any particular Employee has engaged in, participated in, or
encouraged any such violation may be subject to arbitration.

 

13.3                           There shall be no lockout by the Employer.

 

13.4                           It shall be a violation of this Agreement and
grounds for discharge or discipline, for any Employee, or for the Employees
collectively, to refuse to go through a picket line of another union established
at the premises of the Employer whose Employees are on strike.

 

13.5                           In the event that a strike or lockout in
violation of the foregoing provisions of this section shall occur, the
nonbreaching party shall have the option of rescinding this Agreement after such
breach has continued for more than fifteen (15) days, unless the dispute is
settled and the strike or lockout ends before such option is exercised. Written
notice of intent to exercise such option shall be given at least five (5) days
before it is exercised.

 

Exercise of the option to rescind this Agreement shall not affect the right of
the rescinding party to bring an action for damages for the breach committed by
the other, and shall not affect Employer’s right to discipline, as provided
herein, any Employee taking part in a prohibited strike.

 

The failure of Employer or Union to exercise the privilege hereinabove granted
to rescind this Agreement in event of a breach thereof by the other party, shall
not constitute a waiver on its part of its right to exercise such option should
a subsequent strike or stoppage of production or lockout occur.

 


ARTICLE 14 – NOTICE

 

Whenever notice is required to be given hereunder, it shall be given to the
parties hereto at their respective address by registered or certified mail, and
in the event that notice is required to be given to any Employee, it shall be
given by registered or certified mail, addressed to such Employee at his or her
last known address appearing on the payroll records of Employer.

 

20

--------------------------------------------------------------------------------


 


ARTICLE 15 - MANAGEMENT’S PREROGATIVES

 

A.                       Except to the extent abridged by a provision of this
Agreement, the Employer reserves and retains, solely and exclusively in its own
uncontrolled discretion, all of its regular and customary functions and its
inherent right to manage the business, which includes, but is not limited to,
the right to establish or continue policies, practices or procedures for the
conduct of its business and from time to time as it sees fit, to change, alter
or abolish such policies, practices or procedures; to assign Employees; to
determine and from time to time redetermine the number, location and types of
its operations and the methods, processes or materials to be employed; to
discontinue processes or operations or to discontinue performances by Employees
the Employer may deem advisable, to determine the number of hours per day or per
week, the number of days per week and the number of weeks per year its operation
shall be carried on; to select and determine the number and type of Employees
required; to assign work to such Employees in accordance with the requirements
as determined by management; to establish and change work schedules and
assignments; to transfer or promote Employees, to demote, discipline or
terminate Employees for just cause; or to lay-off or otherwise relieve Employees
from duty for lack of work or any other legitimate reason by seniority. These
rights shall not be used for the purpose of discrimination against any member of
the Union and shall not be exercised in violation of the terms of this
Agreement.

 

The Employer will make every good faith effort to employ full time rather than
part time Employees where feasible and shall not hire part time Employees for
the sole purpose of not providing benefits which would be available to full time
Employees.

 

B.                                     The Employer shall have the right, from
time to time, to make such reasonable rules and regulations for the conduct of
its business not inconsistent with the provisions hereof as it may deem to
comply with such rules and regulations to be enforced by management.

 

21

--------------------------------------------------------------------------------


 


ARTICLE 16 - FUNERAL LEAVE

 

Employees with regular assignments employed on a regular full-time basis who
have at least ninety (90) days of regular full-time service with the Company
will be granted three (3) days off without loss of pay in the event of a death
in the family, which for the purpose of this Agreement shall mean mother,
father, sister, brother, spouse, child, significant other, mother-in-law,
father-in-law, grandparents, grandchild, step-children and foster children. This
may be taken at the most convenient time related to the death for the employee,
who shall be paid at the straight time rate of pay earned as if the Employee
would have worked these three days.

 


ARTICLE 17 - TECHNOLOGICAL DISPLACEMENTS

 

Should a technological displacement occur by reason of a new machine or
mechanical improvement or process in the operation of a department, the Company
will attempt to place any displaced Employee in a classification for which he is
qualified by track seniority close to his former rate of pay. The Company agrees
that it will meet with the Union to discuss the problems which may arise as a
result of technological displacements; however, such Employee may exercise track
seniority to bid into another classification or department for which he is
qualified.

 


ARTICLE 18 – UNIFORMS

 

18.1                           Any Employee who is required by the Employer to
wear a special uniform, shall have the same furnished and maintained by the
Employer. The Employer shall have the right to prescribe reasonable rules and
regulations of appropriate dress.

 

18.2                           Prior to any Employee being required to wear any
uniform, the Employer will define such uniforms and any permissible
substitutions thereto.

 

22

--------------------------------------------------------------------------------


 

18.3                           During each calendar year of this Agreement, the
Employer will pay to each Employee a One Hundred Dollars ($100.00)
uniform allowance. This allowance is to be used by the Tellers to purchase black
trousers and black shoes and the Employer will provide the employee with a
uniform shirt or blouse for each day of the week they are regularly scheduled to
work up to five, plus either a bow or cross tie, and a company logo cardigan
sweater. Employees may purchase additional shirts/blouses, ties and cardigan
sweaters at the company’s cost. The jockey Valets will use their $100 allowance
to purchase safety boots which shall be in conformance with the Employer’s
designation of acceptable boots of a uniform style and color common for all
employees. The type and style of uniforms will be discussed by the Employer with
a Committee from the Union not to exceed five (5) members, with the
understanding that the final decision will be made by the Employer.

 


ARTICLE 19 – SEVERABILITY

 

If any section or part thereof of this Agreement should be held invalid by
operation of law or by any body, commission or tribunal of competent
jurisdiction, or if compliance with or enforcement of any section or
part thereof should be restrained by such body, commission or tribunal pending a
final determination as to its validity, the remainder of this Agreement or the
application of such section or part thereof to persons or circumstances other
than those as to which it has been restrained, as set forth above, shall not be
affected thereby. In the event that any section or part thereof of this
Agreement is held invalid or unenforceable or the compliance with which has been
restrained, as above set forth, the parties shall enter into immediate
collective bargaining negotiations upon the request of the Union for the purpose
of arriving at a mutually satisfactory replacement for such section or
part thereof during the period of invalidity or restraint. If the parties do not
agree on a mutually satisfactory replacement provision, either party may submit
the question to arbitration in accordance with Article IX and the arbitrator
shall have the authority to determine the substance of such substitute
provision.

 

23

--------------------------------------------------------------------------------


 


ARTICLE 20 - PENSION PLAN

 

The parties and their predecessors hereto have, prior to the execution of this
Agreement, executed documents necessary to implement Charles Town Races Future
Service Retirement Plan, including the Trust Agreement establishing the fund of
said Plan. The Employer has, in turn, agreed to be bound by said Plan and the
provisions thereof. If Employer’s obligation to make contributions to the said
fund shall cease or terminate, or be reduced to a level which affects the
actuarial solvency of said fund, both pursuant to the provisions of said Trust
Agreement, then, upon request therefore by the Union, Employer shall, within
thirty (30) days of said request, discuss with the Union any proposal of the
Union regarding Employer’s continuing or increasing contribution to said Fund.

 


ARTICLE 21 - VACATIONS

 

Each Union Employee with five (5) or more years service, who is classified as a
regular, full-time Employee, shall receive one-half (½) day’s paid vacation for
each forty (40) full days worked in each calendar year based on live racing
days. Each Union Employee with ten (10) or more years service, who is classified
as a regular, full-time Employee, shall receive one (1) day’s paid vacation for
each forty (40) full days worked in each calendar year based on live racing
days. Each Union Employee with twenty (20) or more years service, who is
classified as a regular, full-time Employee, shall receive one and one-quarter
(1 1/4) day’s paid vacation for each forty (40) full days worked in each
calendar year based on live racing days.

 

Earned vacation pay will be paid one (1) week following the last racing date in
the year.

 


ARTICLE 22 - SUNDAY RACING

 

Notwithstanding anything contained hereinabove to the contrary, Sunday racing
may be held as provided by law.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 23 – VIDEO LOTTERY AGREEMENT

 

The Union agrees that upon the effective date of this Agreement, it will have
its staff representative and Local President sign the written, notarized
agreement attached hereto to be presented by the Employer to the West Virginia
Lottery Commission, evidencing the Union’s agreement regarding the allocation of
the proceeds from the video lottery terminals/slot machines as required by West
Virginia Code § 29-22A-7, and that agreement will remain in full force and
effect and irrevocable by the Union and the Employer  during the existence of
the collective bargaining relationship between these parties hereto.

 

ARTICLE 24 - EMPLOYEE BENEFITS

 

Effective January 1, 2006, Employer will, for the life of the Agreement, offer
to the membership of the Union the same PNGI Benefit Plan that is offered during
the term of this Agreement to the non-represented employees at Charles Town
Races, including and limited to health, dental and vision insurance, and the
Group Life Insurance Program (GLIP). Eligibility requirements and cost sharing
will be identical to the terms offered to the non-represented employees during
the term of this Agreement.

 

ARTICLE 25 – JOINT LABOR/MANAGEMENT COMMITTEE

 

The Employer and the Union, as evidence of attitude and intent, agree that
during the life of this Agreement, individuals from both parties (not to exceed
three (3) from each party) will be designated, in writing, by each party to the
other, for the purpose of meeting quarterly or at the call of either party at
mutually agreeable times, to consider and discuss common problems, which
may arise at PNGI’s operations, including but not limited to suggestions and
ideas to resolve any such common problems and concerns and to generally promote
better understanding with the other. Such meetings will not be for the purpose
of initiating or continuing collective

 

25

--------------------------------------------------------------------------------


 

bargaining, nor in any way to modify, add to, or detract from the provisions of
this Agreement and such meeting will be exclusive of the Grievance and
Arbitration proceedings in this Agreement, as grievance will not be considered
proper subject at such meetings.

 

The deliverations and/or recommendations of the Committee may be held in strict
confidence when appropriate and no evidence, either documentation or testimony,
relating to the Committee’s deliverations and/or recommendations will be
admissible in any arbitration proceeding pursuant to Article 9 of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as  of the day and year first above written.

 

 

 

PNGI CHARLES TOWN GAMING

 

LIMITED LIABILITY COMPANY

 

 

 

 

 

By:

/s/ Albert Britton

 

 

 

 

 

 

Its:

General Manager

 

 

 

ATTEST:

/s/ Phyllis LeTart

 

 

Phyllis LeTart

 

 

Vice President

 

 

Legal & Business Affairs

 

 

26

--------------------------------------------------------------------------------


 

 

WEST VIRGINIA UNION OF MUTUEL
CLERKS, LOCAL 533, SERVICE
EMPLOYEES INTERNATIONAL
UNION, AFL-CIO

 

 

 

 

 

 

 

 

By:

/s/ Randall R. Conrad

 

 

 

 

 

 

Its:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTEST:

    /s/ Nanie L. Edwards

 

 

 

 

4-7-06

 

 

 

 

27

--------------------------------------------------------------------------------


 

SCHEDULE A

 

New Rates Effective Retroactively to July 1, 2005

 

 

 

20 yrs

 

10-19 yrs

 

2-9 yrs

 

2 yrs or less

 

Prob.

 

Position Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terminal Operator

 

72.80

 

72.05

 

71.40

 

61.55

 

59.55

 

Jockey Valet

 

65.25

 

64.50

 

63.75

 

57.00

 

55.00

 

Messengers

 

62.80

 

62.05

 

61.30

 

55.80

 

53.80

 

 

New Rates Effective 1/1/2006

 

 

 

20 yrs

 

10-19 yrs

 

2-9 yrs

 

2 yrs or less

 

Prob.

 

Position Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terminal Operator

 

76.80

 

76.05

 

75.40

 

65.55

 

63.55

 

Jockey Valet

 

69.25

 

68.50

 

67.75

 

61.00

 

59.00

 

Messengers

 

66.80

 

66.05

 

65.30

 

59.80

 

57.80

 

 

New Rates Effective 1/1/2007

 

 

 

20 yrs

 

10-19 yrs

 

2-9 yrs

 

2 yrs or less

 

Prob.

 

Position Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terminal Operator

 

80.80

 

80.05

 

79.40

 

69.55

 

67.55

 

Jockey Valet

 

73.25

 

72.50

 

71.75

 

65.00

 

63.00

 

Messengers

 

70.80

 

70.05

 

69.30

 

63.80

 

61.80

 

 

New Rates Effective 1/1/2008

 

 

 

20 yrs

 

10-19 yrs

 

2-9 yrs

 

2 yrs or less

 

Prob.

 

Position Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terminal Operator

 

83.80

 

83.05

 

82.40

 

72.55

 

70.55

 

Jockey Valet

 

76.25

 

75.50

 

74.75

 

68.00

 

66.00

 

Messengers

 

73.80

 

73.05

 

72.30

 

66.80

 

64.80

 

 

New Rates Effective 1/1/2009 through December 31, 2010

 

 

 

20 yrs

 

10-19 yrs

 

2-9 yrs

 

2 yrs or less

 

Prob.

 

Position Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terminal Operator

 

85.80

 

85.05

 

84.40

 

74.55

 

72.55

 

Jockey Valet

 

78.25

 

77.50

 

76.75

 

70.00

 

68.00

 

Messengers

 

75.80

 

75.05

 

74.30

 

68.80

 

66.80

 

 

28

--------------------------------------------------------------------------------